﻿It Is a great honour for me and the entire Rwandese delegation to convey to the President our warm congratulations on his election to preside over the work of the General Assembly at its forty-sixth session. His election is recognition by the international community of the outstanding personal qualities and his ability as a seasoned diplomat. It is also, through him, a tribute to his country, the Kingdom of Saudi Arabia, which has always striven to strengthen ties of friendship and cooperation between all peace-loving and justice-loving countries.
We also congratulate the other officers of the General Assembly elected to direct the work of this session. The Rwandan delegation at this session of the General Assembly wishes to assure the President that it stands fully prepared to make its contribution to the success of the Assembly's work. Our appreciation is also addressed to his predecessor, Mr. Guido de Marco, who guided the work of the forty-fifth session with wisdom and competence, the results of which were unanimously lauded.
Permit me also to pay a tribute to the Secretary-General, Mr. Javier Perez do Cuellar, who has for ten years served and directed our Organisation with competence, wisdom and dedication in discharging the extremely burdensome and complex responsibilities conferred upon him. The many different successes scored bear testimony to his exceptional qualities and have redounded to the esteem and credit of our Organisation. The Rwandese Republic will always remember him as a man who devoted himself heart and soul to the cause of peace, justice, solidarity and the well-being of peoples. He may be assured of our profound gratitude.
I should also like to add my voice to that of those who have already offered the new Members a heartfelt welcome to the family of the United Nations, namely, the two Koreas; the three Baltic Republics: Estonia, Lithuania and Latvia; the Federated States of Micronesia, and the Marshall Islands. They may be assured of our sincere felicitations and our encouragement in working for the blossoming of the noble ideals and, more particularly, contributing to the consolidation of much better international relations of solidarity.
In keeping with well-established tradition, the annual convening of the General Assembly is intended to provide an opportunity to take stock of a year's activity by the United Nations, with a view, especially, to preparing for the future on the basis of lessons learned, experience gained and results achieved. It also provides a special opportunity for all Member States to set forth, publicly and solemnly, their positions with regard to the problems currently of concern to the international community. It is an opportunity also to voice the hopes they have for the future, hopes the realisation of which will depend on the mobilisation and contribution of all peoples in the context of more active solidarity above and beyond pious hopes and mere declarations of intent.
It is against this backdrop and notwithstanding the rather positive turn of events in international political relations that Rwanda continues to be gravely concerned over the international economic situation. That situation hardly gives any grounds for optimism, mindful as we are of the worsening of the structural crisis in the world economy that is broadening the gap between the industrialised and the developing countries.
Before putting forth Rwanda's position on the major problems of international politics in terms of political relations and economic issues, the Rwandese delegation would like first of all to draw the attention of all delegations gathered here for the forty-sixth session of the General Assembly to the gravity of the state of war that my country, Rwanda, has been living through ever since 1 October 1990, when it was attacked by armed elements from Uganda.
Indeed, since 1 October 1990 the assailants - including a number of former Rwandese refugees hired by and serving in Uganda's regular army, the "National Resistance Army" (NRA), and calling itself the Rwandese Patriotic- Front, or FPR-INKOYANYI - invaded Rwanda before being thrown out on 30 October 1990 and since then it has been organising armed attacks against the Rwandese population in areas bordering on Uganda,
The first attempt at an explanation advanced by the aggressors to justify the armed invasion of Rwanda was their allegation that the Rwandese Government had refused to agree to the return of Rwandese who had fled their country at the end of the 1950s in connection with the struggle of the Rwandese people against a feudal-monarchical regime and in favour of the establishment of republican institutions in the country.
It should be recalled that this phenomenon of Rwandese refugees grew out of the social revolution of 1959, which brought the overthrow of the feudal regime in favour of republican democracy. The supporters of feudal monarchy rejected the new democratic system and preferred exile with their partisans in neighbouring countries, from where they have regularly launched armed attacks against the newly-constituted Republic of Rwanda between the years 1963 and 1968.
However, Rwanda has always sought a definitive solution to the problem of its refugees, one based on national legislation and international conventions to which my country is party. It is in this spirit that voluntary repatriation, at the specific request of individual refugees, has been carried out on a continuing basis.
Moreover, it is important to stress that the war that has been going on in Rwanda since 1 October 1990 began at a time when our country was at an advanced stage of negotiations with Uganda with a view to a definitive settlement of the problem of the Rwandese refugees living in Uganda. On the basis of the outcome of those negotiations with Uganda, Rwanda had envisaged ways and means of also settling the problem of Rwandese refugees living in other neighbouring countries and elsewhere in the world.
Only two months prior to the invasion of Rwanda, the joint Rwanda-Uganda Ministerial Committee - which had been established In 1980 to work out a definitive settlement of the problem of the Rwandese refugees in Uganda - had just held its third meeting in Kigali, from 27 to 30 July 1990, with the participation of the United Nations High Commissioner for Refugees and the Organisation of African Unity. On that occasion, the Rwandese and Ugandan Governments had just reached agreement to the effect, that under the auspices of the High Commissioner for Refugees a survey was to be conducted among the refugees themselves to ascertain their wishes concerning the three options proposed to them, namely, voluntary repatriation to Rwanda, a definitive settlement in Uganda with naturalisation, or a third option of their choosing.
It is appropriate also to recall that it had been decided that the Rwanda-Uganda Ministerial Committee, working in concert with the High Commissioner for Refugees, was to meet again in January 1991 to finalize and endorse the solutions arrived at on the basis of the outcome of the survey, and that in the meantime a group of refugees was to visit Rwanda to see for themselves the social and political situation in the country and to report their impressions to the other refugees so that the latter could make a fully informed decision on the matter.
Unfortunately, that visit, which was to have taken place from the end of September to mid-October 1990, was cancelled by one side and instead Uganda began on 1 October 1990 to carry out an armed invasion against Rwanda.
Ever since the onset of the armed conflict thus imposed upon it, Rwanda, aided by friendly countries, in particular countries of our subregion launched a number of political and diplomatic initiatives aimed at restoring peace in the country and in the region. Against this background the summit meetings held at Mwanza in Tanzania and at Gbadolite in Zaire stressed respect for the cease-fire between the belligerents, the opening of a dialogue between the parties to the conflict, and efforts to find a definitive solution to the problem of the Rwandese refugees. 
It was precisely for the purpose of studying ways and means of finding a definitive solution to the problem of Rwandese refugees that a regional conference was held in Dar es Salaam, Tanzania, on 19 February 1991, bringing together the Heads of State or Government of the region. On that occasion the Government of Rwanda, while very much deploring the fact, that the war that had been imposed on it since 1 October 1990 had brutally cut short the process of finding solutions to resolve definitively the problem of its refugees, once again expressed its conviction that the voluntary repatriation of all Rwandese refugees was a legitimate right and a factor that would promote peace and reconciliation.
Rwanda consequently reaffirmed its readiness to take the necessary steps to facilitate the smooth return of those refugees wishing to return and to ensure their reintegration into the various facets of national life, but in this connection asked for the indispensable support, of the international community.
In conformity with the decisions taken at that Dar es Salaam conference, the Organization of African Unity and the Office of the United Nations High Commissioner for Refugees are now in the process of working out, in cooperation with the countries concerned, a plan of action for finding a lasting solution to the problem of Rwandese refugees, a plan which will be submitted to a pledging conference to be held at the beginning of next year. The Government of Rwanda, for its part, is in the process of taking specific action to prepare for the return of: Rwandese refugees that opt for repatriation. A law guaranteeing a general amnesty for Rwandese refugees will shortly be adopted. Nevertheless, the state of war under which Rwanda has been living for a year now hat proved that the quest for a definitive solution of the problem of Rwandese refugees was not really what concerned those that had committed the aggression against Rwanda. Indeed, as the Head of State of Rwanda stressed at
the twenty-seventh summit meeting of the Organisation of African Unity, held at Abuja last June, the Rwandese Patriotic Front, as soon as it realised that the pretext of the refugee problem advanced to "legitimise" before the world the invasion of Rwanda no longer carried weight with African and international public opinion, changed the direction of the discussion and called the invasion the defence of the ideal of democracy, endeavouring to make people believe that what it was doing was prompted by its determination to establish democracy in Rwanda.
The fact is that since January 1989 the Rwandese Government had been proposing that there be a political renewal, and this idea took tangible shape subsequently, notably through the adoption on 10 June 1991 of a new Constitution legitimising political pluralism as well as effectively establishing political parties, which are already operating and irreversibly committed to strengthening the democratic process.
In view of the fact that virtually all the pretexts put forward for launching the war cannot be justified, it is difficult to understand the rationale that is prompting those who committed the aggression against Rwanda to continue the hostilities, to reject the cease-fire recommended by the various summit meetings of Heads of State hold at the subregional level and to refuse to lay down their arms and engage in dialogue under the auspices of the mediator accepted by both parties to the conflict.
Rwanda, profoundly convinced that the ending of hostilities is the essential condition for the settlement of this conflict, which has now lasted for a year, has never ruled out political negotiations with the aggressors. However, it has always stressed that such negotiations are possible only if the guns are silenced and the cease-fire agreement signed between the belligerents on 29 March 1901 is complied with.
It is therefore the obstinate position taken by the Rwandese Patriotic Front in continuing hostilities that has held up progress towards dialogue. The Head of State of Rwanda made clear Uganda's share of responsibility in this regard when at the last summit meeting of the Organisation of African Unity, held at Abuja - after having demonstrated that those attacking Rwanda had no bases within Rwanda itself but were operating from Uganda, where they were being sheltered and were receiving all the necessary logistical support - he asked the Organisation of African Unity to enjoin Uganda to disarm the aggressors on its territory.
A positive circumstance to be noted is that the summit meeting of Heads of State held in Gbado-Lite, Zaire, on 7 September 1991, once again stressed the need to abide by an immediate and complete cease-fire and recommended that the parties to the conflict enter quickly into a dialogue. The first round of that dialogue was held from 15 to 17 September 1991 in Gbado-Lite, under the auspices of the mediator, the Head of State of Zaire, Marshal Mobutu Sese Seko.
But we have found, to our great regret, that the Rwandese Patriotic Front, counting on the support of the Ugandan Army in continuing the war, has been engaging in stalling manoeuvres to boycott that dialogue and prevent it from moving forward. Surely it is through dialogue that positions can be reconciled. The Government of Rwanda, for its part, is profoundly committed to such dialogue and remains ready to resume it without delay and without preconditions. It is the strong desire of the Rwandese Government that this dialogue swiftly bring about results conducive to ending the conflict, thus creating a propitious climate of peace and security within Rwanda as well as throughout the region, and at the same time facilitating the return to Rwanda of those refugees wishing to return. Rwanda is counting very much on the support of the international community, of all the countries Members of the United Nations represented at this forty-sixth session of the General Assembly, as we seek to make that hope a reality.
The safeguarding of international peace and security and the constant building of ties of friendship and cooperation among nations remain the basic objectives of our actions as mankind continues its long march towards the realization of Its most profound aspiration - that is, the flourishing of international concord, of freedom and of the progress of peoples everywhere.
Rwanda wishes once again to affirm its solemn commitment to the triumph of the cause of peace and it pays a profound tribute to the United Nations for the invaluable successes it has achieved since its inception. We take this opportunity to express our hopes for a further strengthening of the bonds of fraternity and solidarity among peoples, so that we can bring to an end the crisis persisting in the world, particularly in the southern hemisphere, including Africa, a crisis that is both economic and political.
Notwithstanding the generally successful record and tireless efforts of the United Nations since the forty-fifth session of the General Assembly, the international community today is still confronting certain conflicts which cast a pall over the international political scene. The world is still torn apart by bloody tensions and deadly conflicts arising out of anachronistic situations of intolerance, colonization, oppression and racism. Naked violence holds sway wherever the sovereignty of peoples and the integrity of States are flouted, wherever the dignity and the fundamental rights of people are disregarded or trampled underfoot.
As to the major issue of fundamental human rights and the dignity of the human person, the Government of Rwanda welcomes the step taken since the liberation of Mr. Nelson Mandela, President of the African National Congress of South Africa (AHC), on 11 February 1990, in the process set in motion in South Africa with a view to eliminating the system of apartheid.
The removal, officially, of that system on 30 June 1991, after the three juridical pillars of apartheid had been eliminated - namely, the Land Acts, the Group Areas Act and the Population Regulation Act, as wall as the agreement reached on 1 July 1991 between the South African Government and the ANC concerning the freeing of political prisoners - opened a new chapter in interracial relations in South Africa.
And yet, we deplore the fact that acts of violence and massacres still persist, especially in the black townships, and that the South African Government, which is responsible for maintaining law and order, has not managed to prevent them. We also denounce the secret financing of such acts by the South African Government.
Thus, while we note with satisfaction certain positive changes in South Africa, the Government of Rwanda believes that a great deal still remains to be done in the process of dismantling apartheid. It lauds the efforts made by the President of South Africa, Mr. De Klerk, and the President of the ANC, Mr. Nelson Mandela, and encourages the South African Government to pursue negotiations with the representatives of the other South African racial communities, including the ANC, to speed the day of the actual eradication of apartheid, once and for all, in that part of our continent.
As to Angola, my Government welcomes the Peace Agreement signed in Lisbon on 31 May 1991 between the Government of Angola and UNITA. This agreement constitutes a major step towards restore peace, security and stability to Angola. The international community is called upon to support the efforts that are being made, at the bilateral and multilateral levels, to give tangible expression to the goals embodied in that agreement in the interests of international peace and security.
As to Namibia, it is our view that the international community must support the negotiations set in motion between Namibia and South Africa to reintegrate Walvis Bay and the offshore islands, into Namibia, in keeping with Security Council resolution 432 (1978).
The Heads of State and Government of the Organization of African Unity, meeting at Abuja, Nigeria, from 4 to 6 June 1991, were of the opinion that the problem of Walvis Bay and of the offshore Namibian islands was not a border dispute but rather an issue involving decolonization, an issue which must be resolved fairly and definitively as quickly as possible.
Rwanda also reaffirms its support for the Mozambican people and is pleased at the efforts made by the Government of Mozambique and RENAMO to find a peaceful settlement of the conflict, which has been rending that country asunder for several years now.
Notwithstanding the significant progress made at the forty-fifth session of the General Assembly, the problem of Western Sahara still remains a concern for the international community.
In fact, at the end of April 1991, the Security Council adopted an overall plan which took effect on 17 May 1991, entrusting the United Nations with the responsibility for organizing and monitoring a referendum on self-determination in Western Sahara next year to determine whether the people want to be independent, as POLISARIO wishes, or whether they prefer to become integrated into Morocco. Rwanda therefore welcomes the positive turn of events there and encourages the parties concerned fully to cooperate with the United Nations in finding a definitive solution to that conflict.
Elsewhere in Africa, the Government of Rwanda hopes for an end to the civil war in Ethiopia and Somalia and encourages the peoples and governments of those countries to spare no efforts to ensure peace, justice and security in that part of Africa.
As to the civil war in Liberia, Rwanda remains convinced that only through dialogue can peace be restored in that country, together with security in the region. Hence we would very much like to see the parties to the conflict, supported by the countries in the region, continue the consultations with a view to restoring peace and unity to the Liberian people.
Rwanda firmly believes in the value of dialogue in finding a peaceful settlement to disputes and in the principle of non-resort to force, and in consonance with international ethics and modern international law, it strongly condemns terrorism and aggression.
In international forums Rwanda has invariably voiced its dedication and commitment to pea and political dialogue and has always striven to translate them into action on the subregional, regional and international levels. Thus, like other countries that espouse peace and freedom, we heaved a sigh of relief when the cease-fire agreement was signed in the Gulf region on 28 February 1991 after Kuwait had been liberated by the anti-Iraqi Coalition forces created under United Nations auspices to free Kuwait from the invasion and Iraqi occupation that had gone on since 2 August 1990.
As it did throughout the Gulf crisis, Rwanda supports the measures and efforts undertaken by the international community under the aegis of the United Nations to restore law, justice, peace and security in that part of the globe.
The situation in the Middle East continues to be very alarming and the Israeli-Arab conflict - a conflict which is being exacerbated by the Palestinian problem - continues to give rise to acute disquiet in the international community which is, after all, agreed that a comprehensive, just and lasting solution be found to this problem.
Thus the General Assembly at its forty-fifth session once again invited the Security Council to examine the steps necessary for the convening of an International peace conference on the Middle East, under the auspices of the United Nations, with the participation of the five permanent members of the Security Council and all parties to the conflict, including the Palestine Liberation Organisation (PLO), the sole, legitimate representative of the Palestinian people.
The Rwandan Government welcomes the results that have already been achieved, through the efforts of the Secretary of State of the United States of America, Mr. James Baker, and the Secretary-General of the United Nations as well as those of the countries of the region, to convince the parties concerned, including Israel and the PLO, of the need to hold an international peace conference on the Middle East to put an end to this conflict, which has been with us since 1947.
The international community is thus duty-bound to support all efforts exerted at the bilateral and international levels to facilitate the holding and success of this conference, which is scheduled to be held in October 1991.
With respect to the situation in Cambodia, we express our satisfaction at, and our total support for the cease-fire agreement signed on 25 June 1991 between the Cambodian Government and the anti-government Cambodian coalition, as well as the results of the election of 18 July 1991, which brought Prince Norodom Sihanouk to the presidency of the Supreme National Council, the provisional body which is to hold power in Phnon Penh starting this coming November until the holding of general elections to be organised and supervised by the United Nations. Rwanda supports the efforts of the United Nations and the other concerned parties to resolve this conflict once and for all to the benefit of international peace and security.
Rwanda also continues to encourage all efforts aimed at the peaceful and independent reunification of the Korean nation and hopes that the admission of the two Koreas States to the great family of the United Nations will contribute to making a reality of that legitimate aspiration of the Korean people.
Elsewhere in the world, we note with optimism and support the noble initiatives for dialogue and negotiations for peace and reconciliation already under way in Latin America, notably within the framework of the Contadora Group. We believe that the outcome of the Mexico Summit is a significant contribution towards consolidating peace and security in the region.
The international economy is still in crisis - a crisis which for the third-world countries increasingly poses a threat to their very survival and runs the risk of negating the laborious efforts at development that have already been undertaken. The crisis is essentially structural in nature because it involves machinery which currently governs international economic relations, with the increasingly negative impact Inherent in the instability of financial markets, the continued deterioration in the terms of trade, the stagnation in commodity markets, and indebtedness.
The African continent is still experiencing tragic problems of underdevelopment) economic projects for the majority of countries in the least developed category are grim, especially for those countries, like Rwanda, which are faced with various structural handicaps that are exacerbated by the current economic situation. These are the most disadvantaged countries of the world) they are witnessing a worsening of the living conditions of their peoples, unable to do anything about the scourges of poverty, hunger, malnutrition and ignorance.
Rwanda, one of the very seriously affected victims of the persistent international economic crisis, deplores this situation and once again appeals to the international community to display greater solidarity and more effective understanding, with a view to overcoming the constraints and development problems.
The problem of indebtedness is of acute concern to the developing countries, particularly the least developed among them. As so rightly recalled by the Summit Conference of the Heads of State or Government of the Organisation of African Unity held in Abuja from 4 to 6 June 1991, the unprecedented drop in prices for the commodities sold by African countries which has led to worsening terms of trade, the adoption of increasingly protectionist measures and restrictive trade practices on the markets of the industrialized countries aimed against exports from Africa - those are some of the chief external causes that have led to our continent's indebtedness.
Rwanda regrets that the need to convene an international conference on Africa's external debt does not yet enjoy consensus between the industrialized countries and the developing countries, notably within the United Nations,
where, none the less, a broad consensus is emerging on the desirability of developing international economic cooperation on the external debt. While we welcome the decision adopted at the Summit Conference of the seven major industrialised countries held in London on 18 July 1991 to cancel between 50 per cent and 80 per cent of the official debt incurred by the least developed countries, we none the less continue to feel that a conference on Africa's external debt should be convened; such a conference could provide an appropriate framework in the search for an urgent solution to this serious problem that is mortgaging Africa's economic development.
In this connection, we hail Japan's initiative to host the International Conference on Africa's Development, scheduled for 1993, with the participation of the African Heads of State. The Republic of Rwanda pays a ringing tribute to the people and the Government of Japan for this historic initiative of great benefit to the African continent.
With respect to the international trade situation, Rwanda continues to believe that, in order for the international trade system to be acceptable, it must provide for the elimination of all kinds of trade barriers and for the integration in the system of small countries that are now marginalised, including African countries. Also, in order for the system to be viable, it must be profitable to all trade partners.
Therefore, it is important for all participants in the Uruguay Round negotiations to pay special attention to the problems and concerns of the African countries. We stress that all the parties to the negotiations should take part on an equal footing so that the negotiations' outcome will be fair and acceptable to all. Rwanda welcomes the establishment by the Summit Conference of the Heads of State or Government of the Organisation of African Unity, held in Abuja from 4 to 6 June 1991, of the African Economic Community, one of whose goals is to promote Africa's economic, social and cultural development and the integration of its economies, with a view to enhancing economic self-sufficiency and promoting endogenous and self-sustaining development.
We call upon the international community, and especially the most industrialised countries and the international financial institutions, to support this initiative in every way and to help the nascent African Economic Community attain its noble goals.
We call for just and appropriate measures to support the effort at revitalization undertaken by our countries at considerable sacrifice, and for better integrated and more adaptable solutions to be developed with the full cooperation of all parties, in order to ensure that mankind will enjoy a future of fairness, balance and harmony.
It is in this context that Rwanda wishes once again from this rostrum to express its sincere thanks to all countries and international organizations which, on a bilateral basis or at the multilateral level, are providing the additional support it needs for its development and, in particular, for its structural adjustment programme, which has been in the process of implementation since November last year.
Ecological problems are now of world concern. But there are still differences of view with respect to the causes and responsibilities linked to the deterioration and the protection of the environment, as well as with respect to the measures to be taken in this field. Once again Africa finds itself the victim; there is drought, desertification, floods and devastation the result of insect infestations. My country, Rwanda, ascribes particular importance to preserving its natural patrimony and has made the protection of the environment one of the major priorities of its food self-sufficiency policy.
Rwanda is glad that the international community la tackling the problem of the environment and is aware of the urgent need to mobilise all resources necessary to provide solutions that will guarantee the survival of our planet. There are grounds for hope that the United Nations Conference on Environment and Development scheduled for Brazil In June 1992, the preparatory work for which is continuing, will reach concerted and appropriate solutions to preserve a sound and viable environment for mankind. Rwanda is participating in this work and is making its modest contribution to ensuring its success.
The forty-sixth session of the United Nations General Assembly is being held in a climate of particularly favourable international relations. Rwanda welcomes the fact that the cold war, which after the Second World War divided the world into two antagonistic blocs and maintained the division of Europe, has once and for all ended thanks to the policy of perestroika and of glasnost of Soviet President Mikhail Gorbachev. This led to the changes in Eastern Europe, especially the peaceful reunification of Germany on 3 October 1990.
We welcome the general relaxation of tensions in the world-wide political climate, which has made possible, indeed facilitated, a solution to many different local and regional conflicts across Africa, Asia and Latin America. The winds of freedom and democracy which blew across Eastern Europe, and the effects of which were quickly felt in a variety of other places around the world, especially in Africa, are a major factor in the political changes now under way.
Rwanda takes note of and appreciates the support which Western countries are giving to this democratic upsurge. It is of the view, however, that, while supporting the democratic processes thus set in train, the Western countries should do nil they can to see to it that the economic development of the countries concerned becomes the strongest pillar of that democracy because, and this must be emphasised, it is an illusion to seek to build a around democracy without promoting the socio-economic development of peoples.
My country which, in June 1991, began to establish a political system based upon a multiparty approach, seizes this opportunity to reaffirm its unbroken faith in and commitment to respect for human dignity and other values universally recognised as human rights. He also reaffirm our faith in a future marked by a better world, a world of peace and solidarity, a world from which war and all manner of violence, terrorism and discrimination are banished for ever, a world freed once and for all of the vestiges of colonialism, racism and injustice, a world marked by understanding, dialogue and cooperation.
We strongly urge the United States and the Soviet Union to preserve the gains of dialogue joined in the realm of disarmament, to the great relief of mankind, and we welcome the signing of the strategic arms reduction Treaty which took place on 31 July 1991 between the United States and the Soviet Union on the occasion of the Moscow summit. He also welcome the conclusion of the treaty on conventional disarmament between the East and West signed on 19 November 1990 in Paris by the Heads of State and Government of the 35 countries on the occasion of the summit meeting from 19 to 21 November of the Conference on Security and Cooperation in Europe. On the same occasion they signed a joint declaration solemnly putting an end to the cold war and affirming that they were no longer adversaries but rather had decided to establish new relations of friendship and partnership.
We hail especially the declaration taken by the United States and the Soviet Union in favour of a unilateral reduction in their nuclear arsenals. We welcome in advance the idea that the other major nuclear Powers will certainly follow suit. Rwanda deeply believes in the United Nations and recognises its indispensable role in maintaining peace, security and justice in the struggle to bring well-being to peoples the world over. We express our sincere gratitude to the agencies throughout the United Nations system which are contributing to the social and economic development of mankind.
We support the establishment of a new and more fruitful North/South cooperation with a view to promoting more equitable economic and political ties between States. Such cooperation will serve the general interests of international peace and security and is likely to promote the economic recovery of all countries but especially the developing countries and among them the least developed.
In this spirit Rwanda will actively participate in the work of this forty-sixth session of the United Nations General Assembly and will constantly strive to make its contribution to the fulfilment of the noble objectives of the Charter. These include the attainment of a new international economic order for peoples the world over, within the context of equality, complementarity, understanding and solidarity, and a greater measure of peace, justice and well-being for people everywhere on Earth.
